         Case 1:20-cv-03010-APM Document 30 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

United States of America, et al.,
                                      Plaintiffs,                 1:20-cv-03010-APM

                   -against-

Google LLC,

                                      Defendant.



                                    NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the undersigned attorney, of the law firm of

CLIFFORD CHANCE US LLP, duly admitted to practice in this court, hereby appears as

counsel of record for non-party Oracle Corporation in the above-captioned matter.

Dated: November 11, 2020
                                                    Respectfully submitted,

                                                    By: S/ Stephen M. Nickelsburg
                                                             Stephen M. Nickelsburg
                                                             D.C. Bar No. 475920
                                                    CLIFFORD CHANCE US LLP
                                                    2001 K Street NW
                                                    Washington, DC 2000
                                                    (202) 912-5108 (phone)
                                                    (2020 912-6000 (fax)
                                                    steve.nickelsburg@cliffordchance.com
